Citation Nr: 1409667	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  


FINDING OF FACT

The evidence of record does not show that the Veteran has hepatitis C that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  


The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran was mailed a letter in November 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The November 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

A VA examination was provided in April 2010 in order to ascertain the nature and etiology of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the April 2010 VA examination report is adequate.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

The Board reiterates that the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A review of the Veteran's service treatment records shows treatment for hepatitis during his active duty service.  In September 1973, the Veteran was diagnosed with viral hepatitis.  The examiner noted probable positive hepatitis associated antigens.  In December 1973, the Veteran was noted to be status-post for hepatitis-associated- antigen-negative hepatitis.  In January 1974, the Veteran received follow-up treatment for hepatitis.  In April 1974, the Veteran was afforded a re-enlistment examination.  The Veteran was clinically evaluated as normal, and the examiner noted no significant change since the Veteran's last physical.  In May 1974, the Veteran was treated for persistent hepatitis; he denied drug use.  The examiner noted that the Veteran needed a biopsy, but refused one at that point.  In June 1974, the Veteran underwent a liver biopsy.  After the biopsy, the examiner diagnosed chronic persistent hepatitis with minimal change.  There is no further treatment for hepatitis of record.  In August 1978, the Veteran was afforded a separation examination.  The Veteran was evaluated as clinically normal.  There was no mention of hepatitis.

Post-service VA medical treatment records show no reports or treatment for hepatitis C until 2008.  In September 2002, an examiner noted that the Veteran had fatty liver disease without alcohol.  In March 2003, an examiner noted that the Veteran had hepatitis C risk factors.  In August 2008, an examiner noted chronic hepatitis C.       

Private medical treatment records show that in April 2001, an examiner ordered a hepatitis screen for the Veteran.  The results, as documented in a June 2001 treatment record, showed that the Veteran tested negative for hepatitis A, B, and C.  In August 2008, the Veteran tested positive for hepatitis C virus antibodies.  The examiner noted that this test indicated either a past or present hepatitis C virus infection.  The exam report also noted that the low signal-to-cut-off ratio of 1.8 out of 100 could represent a false-positive.  Qualitative hepatitis C virus RNA testing to differentiate between an active and resolved infection was not performed.  An August 2008 abdominal sonogram confirmed the finding of a markedly fatty liver with no other acute abnormality.

In April 2010, the Veteran was afforded a VA liver/gallbladder/pancreas examination.  The Veteran reported that he had not been treated for hepatitis since 1974.  He reported occasions of elevated liver enzymes, and abdominal ultrasounds in 2001 and 2008 showed fatty liver.  He reported aches and pains and feeling tired.  He also reported occasional nausea, which he attributed to his medications or diabetes.  He had no medications, enzymes, or change in diet in the last twelve months due to hepatitis.  The examiner noted that the Veteran had a negative hepatitis screen in June 2001 and tested positive for hepatitis C virus antibodies in August 2008.  The examiner noted that hepatitis C was not confirmed with PCR testing.  Additionally, the examiner noted that the hepatitis C RNA was not detected in June 2009.  

The examiner diagnosed acute viral hepatitis during military service, which resolved without residual.  The examiner noted that PCR testing had not detected hepatitis C RNA, which raised the question of whether the hepatitis C antibody test was a false-positive.  The examiner noted that even if the Veteran did have hepatitis C, the negative hepatitis screen in 2001 indicated that exposure occurred after 2001.  Further, the examiner noted that there was no evidence to support the position that positive hepatitis C antibodies or exposure was caused by or related to the Veteran's military service.  

Based on the evidence of record, the Board finds that service connection for hepatitis C is not warranted.  As described in detail above, all the competent, credible, and probative evidence explains why the Veteran's hepatitis C, if he in fact has a diagnosis of hepatitis C, is unrelated to active duty service.

The April 2010 VA examiner explained that the Veteran does not have a current diagnosis of hepatitis C that has been confirmed by RNA testing.  Additionally, treatment records do not show any current treatment for hepatitis C.  The Veteran reported in the April 2010 VA examination that he had not received treatment for hepatitis since 1974.    

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Further, even if the Veteran does have a current diagnosis of hepatitis C, there is no competent, credible and probative evidence that would provide a nexus to the Veteran's active duty service.  The April 2010 VA examiner noted that if the Veteran has hepatitis C, there was no evidence to support that the hepatitis exposure was caused by or related to military service.  The examiner noted that the Veteran had a negative screen for hepatitis in 2001, 23 years after discharge, and did not have a positive screen until 2008.  Thus, the examiner opined that the Veteran's exposure to the hepatitis C virus would have occurred sometime between 2001 and 2008.  Further, the examiner noted that the Veteran's in-service hepatitis was acute form of viral hepatitis, which resolved without residual.  

While the Veteran might sincerely believe that his current disability is related to his in-service hepatitis and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current hepatitis C is related to his diagnosis of hepatitis in active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  There was no indication that the Veteran may have contracted hepatitis C until August 2008, approximately thirty years after his separation from active service.  Without anything more, there is no competent and credible lay or medical evidence of record that could serve as nexus evidence. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hepatitis C is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





							[Continued on Next Page]

ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


